UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7029



WILLIAM LEE FISHER,

                                            Plaintiff - Appellant,

          versus

DAVID L. HIGH, Special Agent, Drug Enforcement
Administration; U.S. DRUG ENFORCEMENT AGENCY;
OTHER UNKNOWN AGENTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-1110-R)

Submitted:   November 7, 1996          Decided:     November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William Lee Fisher, Appellant Pro Se. John Francis Corcoran, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action to recover $10,000 which was administratively for-

feited as proceeds of drug trafficking. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Fisher
v. High, No. CA-94-1110-R (W.D. Va. May 28, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2